DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose an arithmetic mean roughness (Ra) according to DIN EN ISO 4287 of the contact area is in a range from about Ra = 0.7um to Ra = 1.8um.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Note: The claim would be allowable if all the limitations from the dependent claims are added to the independent claim 1 as the preceding limitations in combination with what disclosed above would not be obvious with respect the prior art of record.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without radial pressure calculations, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Explanation of what these pressure calculations are to produce virtual design should be included to clarify the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock (20060175722) and further in view of Harada (3934100).
Regarding claim 1, Babcock discloses an in-ear housing (Fig 7) configured for at least partial insertion into a user’s ear canal (Fig 7), comprising: an outer-surface having a shape based upon at least a part of the user’s ear canal (Fig 7) and comprising a contact area configured in use to at least partially contact the hearing device user’s ear canal (Fig 7, the periphery of the device 16 is contacting the user’s ear canal), wherein: the contact area comprises at least one of increased roughness and increased friction properties with respect to at least a part of a remaining outer-surface (Fig 1, peripheral outer surface 20 and 22, also paragraph 0040 discloses “The first portion 14 has a peripheral outer surface 22 extending around the body 12 and located at a distance radially outward from the longitudinal axis of the body 12 of the member 10. The outer surface 22 has a first coefficient of friction. The second portion 16 has a peripheral outer surface 20 extending around the body and located at a distance radially outward from the longitudinal axis of the body 12 of the member 10. The outer surface 20 has a second coefficient of friction. The coefficient of friction of the outer surface 20 of the second portion 16 may be chosen to be different from the coefficient of friction of the outer surface 22 of the first portion 14. For example, the coefficient of friction of the outer surface 20 of the second portion 16 may be less than the coefficient of friction of the outer surface 22 of the first portion 14.”). Babcock dislcoses that the device is being used to transmit sound and connectors for the device (Paragraph 0037 discloses “The member 10 may be adapted to hold a sound control 
However, Babcock does not specifically disclose that the ear tip is being used for a hearing device.
Harada discloses an ear tip for a hearing device (Abstract discloses ” A flexible conduit which has one end adapted to fit a sound transmitting device, such as a hearing aid or other acoustical device has the other end extending through the hollow housing into the small opening in an acoustic coupling relationship”).
Since both Babcock and Harada disclose an ear tip with sound transmission properties it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to use the Babcock device in a hearing device as suggested by Harada. The motivation for this would have been securely and effectively provide an ear tip for a hearing device to transmit modified sound to a user with hearing modification needs.
	 Regarding claims 2 and 3, Babcock and Harada disclose the limitations of claim 1. Babcock further discloses that the outer-surface comprises a plurality of the contact areas configured to provide the outer-surface with at least one of a varying roughness and varying friction properties (Fig 1, peripheral outer surface 20 and 22, also paragraph 0040 discloses “The first portion 14 has a peripheral outer surface 22 extending around the body 12 and located at a distance radially outward from the longitudinal axis of the body 12 of the member 10. The outer surface 22 has a first coefficient of friction. The second portion 16 has a peripheral .
Regarding claims 4, 5, Babcock and Harada disclose the limitations of claim 1. Babcock further discloses that a location of the contact area and/or an amount of the increased roughness and/or dynamic friction properties with respect to at least a part of a remaining outer-surface is selected to improve retention and reduce adverse effects of the in- ear housing in the hearing device user’s ear canal. (Paragraph 0056 discloses “ The coefficient of friction of the peripheral outer surface 22 may provide sufficient retention to retain the member 10 firmly within a portion of the ear canal 200.” Improved retention decreases unwanted property of a loose device in user’s ear. Also as explained above the very tip of the device has a lower friction, and obviously upon insertion the tip would cause less friction and undesired feeling from increased friction and once in the canal the increased friction of the periphery of area 14 keeps the device securely in its place).
Regarding claims 6 and 7, Babcock and Harada disclose the limitations of claim 4. Although not specifically disclosed by Babcock that the location of the contact area and/or an amount of the increased roughness and/or friction properties with respect to at least a part of a remaining outer-surface is selected based upon a radial pressure at the contact area, it would be obvious to an ordinary skilled in the art that as the radial diameter of the device increases from area 16 to 22 obviously the pressure increases with respect to the location within the canal and roughness obviously increases on the surface which has the most contact with the ear canal.
Regarding claim 8, Babcock and Harada disclose the limitations of claim 7. However the combination does not specifically disclose that a roughness of the contact area is greater by an amount in a range from about 50% to 200% compared with a roughness of the at least a part of the remaining outer-surface.
Since various roughness is disclosed by the combination it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to modify the ratio of roughness in a trial and error manner to achieve best retention and most comfort for the user and this ratio could obviously be any value such as 50 to 200 percent.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (20060023908) and further in view of Babcock (20060175722).
Regarding claim 14-19, Perkins discloses creating a digital model of the user’s an ear canal for a hearing device (Fig 4A-4B); using the digital model to process a virtual model of the in-ear housing; and using at least one of the digital image and the virtual model to design properties of the contact area, wherein designing properties of One method for matching the shell 66 to the internal dimensions of the ear canal is to make an impression of the ear canal cavity, including the tympanic membrane. A positive investment is then made from the negative impression. The outer surface of the shell is then formed from the positive investment which replicated the external surface of the impression. The coil 64 and core 62 assembly can then be positioned and mounted in the shell 66 according to the desired orientation with respect to the projected placement of the transducer 26, which may be determined from the positive investment of the ear canal and tympanic membrane. In an alternative embodiment, the transmitter assembly 60 may also incorporate a mounting platform (not shown) with micro-adjustment capability for orienting the coil and core assembly such that the core can be oriented and positioned with respect to the shell and/or the coil. In another alternative embodiment, a CT, MRI or optical scan [which is a virtual model] may be performed on the individual to generate a 3D model of the ear canal and the tympanic membrane. The digital 3D model representation may then be used to form the outside surface of the shell and mount the core and coil.”) Obviously the shape designed will dictae the shape and obviously the location 
Note: Although the claim introduces a phrase “one or more” and the limitations are satisfied by the disclosure of Perkins examiner would like to emphasize that references below disclose the roughness limitation and after a 3D modeling an ordinary skilled in the art would obviously be motivated 
However, Perkins does not disclose that the device after modeling has various roughness
 Babcock discloses an in-ear housing (Fig 7) configured for at least partial insertion into a user’s ear canal (Fig 7), comprising: an outer-surface having a shape based upon at least a part of the user’s ear canal (Fig 7) and comprising a contact area configured in use to at least partially contact the hearing device user’s ear canal (Fig 7, the periphery of the device 16 is contacting the user’s ear canal), wherein: the contact area comprises at least one of increased roughness and increased friction properties with respect to at least a part of a remaining outer-surface (Fig 1, peripheral outer surface 20 and 22, also paragraph 0040 discloses “The first portion 14 has a peripheral outer surface 22 extending around the body 12 and located at a distance radially outward from the longitudinal axis of the body 12 of the member 10. The outer surface 22 has a first coefficient of friction. The second portion 16 has a peripheral outer surface 20 extending around the body and located at a distance radially outward from the longitudinal axis of the body 12 of the member 10. The outer surface 20 has a . Babcock discloses that the device is being used to transmit sound and connectors for the device (Paragraph 0037 discloses “The member 10 may be adapted to hold a sound control device, such as a sound transmission and/or attenuation device” and Fig 6 shows a connector 150).
Since both Perkins and Babcock disclose an in ear device It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the various roughness disclosed by Babcock in the teachings by Perkins to provide better retention for the device.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652